Citation Nr: 0109484	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for the issue of whether the appellant may be 
recognized as the veteran's surviving spouse for purposes of 
entitlement to Department of Veterans Affairs (VA) death 
benefits. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1940 to July 1944.  
The veteran died in November 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 decision by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In an August 1971 Administrative Decision, the RO 
determined that the appellant was not recognized as the 
surviving spouse of the veteran for VA death benefits 
purposes, and she was provided notice of his procedural and 
appellate rights in August 1971; however, she did not perfect 
her appeal within the subsequent one-year period.

2.  Evidence submitted since the RO's August 1971 
Administrative Decision is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The appellant and the veteran were married in August 1949 
and never legally divorced; thus, she is the legal widow of 
the veteran.

4.  The appellant and the veteran did not live together as 
man and wife continuously from the date of marriage to the 
date of the veteran's death which occurred many years after 
their marriage.

5.  The appellant was free of fault in the initial 
separation.

6.  The initial separation was procured due to the misconduct 
of the veteran.

7.  In 1978, the appellant remarried, but she was legally 
divorced prior to November 1, 1990.  


CONCLUSIONS OF LAW

1.  The RO's August 1971 Administrative Decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (2000).

2.  New and material evidence has been submitted since the 
RO's August 1971 Administrative Decision, thus, the claim of 
whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of entitlement to VA death 
benefits is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (2000).

3.  The appellant is the surviving spouse of the veteran for 
the purpose of VA benefits.  38 U.S.C.A. §§ 101(1), (31), 
1541 (West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.55 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran had active service from 
August 1940 to July 1944.  After his separation from service, 
the veteran was granted service connection for a psychosis, 
and was rated as 100 percent disabling.  Thereafter, during 
his post-service lifetime, he was variously deemed to be 
incompetent by VA and was hospitalized on numerous occasions 
for his psychiatric disability.  

The record further reflect that in the appellant and the 
veteran were married on August [redacted], 1949.  They remained 
living together as husband and wife for only a short period.  
In 1950, they separated.  A review of the contemporaneous 
medical records indicates that the veteran was a violent 
person, showing violent tendencies toward both his family and 
others.  In addition, the veteran claimed on multiple 
occasions to have a reputation as a prize fighter.  The 
record also showed that the appellant and the veteran 
separated after he broke her jaw and she required 
hospitalization.  Thereafter, they never again resided 
together.  In 1954 and 1955, the appellant bore children of 
two different men (other than the veteran), while she was 
separated from the veteran.  These facts were verified by a 
VA field examination in which it was also verified that they 
had separated in March 1950.  They lived together again from 
September 1950 to February 1951.  The veteran never claimed 
paternity of either child and each of the children's fathers 
are listed in the record.  Eventually, the appellant was 
awarded an apportionment of the veteran's disability 
compensation benefits.  There was no award for the children.  
In the early 1960's, the appellant indicated that the veteran 
had sent her divorce papers and that she had signed them out 
of fear of him.  However, the record shows that the divorce 
was never finalized.  In addition, the veteran asserted that 
the appellant had deserted him.  The Board notes, as 
previously indicated, that the appellant and the veteran 
separated due to his violent behavior.  The apportionment of 
the veteran's disability compensation benefits to the 
appellant was continued.  It is also clear from the record 
that the veteran was displeased that the appellant received 
any portion of his disability compensation benefits and 
always maintained that she left him.  The veteran died in 
November 1970.

After the veteran's death, the appellant applied for VA death 
benefits.  At that time, the appellant indicated that she and 
the veteran separated because they did not get along. In an 
August 1971 Administrative Decision, the RO determined that 
the appellant was not recognized as the veteran's surviving 
spouse for purposes of entitlement to VA death benefits.  The 
RO denied the claim as there was no showing of "continuous 
cohabitation" by the appellant.  The RO indicated that the 
birth of her two children by other men was proof of the lack 
of "continuous cohabitation" and because she bore these two 
children out of wedlock, she was not free from fault as to 
the separation.  

In an August 1971 letter, the appellant was notified of the 
August 1971 Administrative Decision and of her procedural and 
appellate rights.  In April 1972, a notice of disagreement 
was received and in May 1972, a statement of the case was 
issued.  Thereafter, the appellant failed to perfect her 
appeal within the applicable one year time period following 
the issuance of the notification letter.  Thus, the RO's 
August 1971 Administrative Decision became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (2000).  
Thereafter, the appellant argued that correspondence received 
by VA in 1973 should have been accepted as a timely 
substantive appeal.  The RO denied her claim.  The issue of 
whether her substantive appeal as to the August 1971 
Administrative Decision was timely received was appealed to 
the Board.  In February 1974, the Board determined that her 
substantive appeal as to the August 1971 Administrative 
Decision was not timely received.  The Board decision on that 
matter is also final.  

At this point, the Board notes that the current appeal does 
not address whether the appellant's substantive appeal as to 
the August 1971 Administrative Decision was not timely 
received, but rather the merits of the claim for whether the 
appellant may be recognized as the veteran's surviving spouse 
for purposes of entitlement to VA death benefits, the issue 
addressed in the August 1971 Administrative Decision.  Thus, 
the appellant seeks to reopen the claim addressed in the 
August 1971 Administrative Decision.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The last disallowance of record is considered to 
be the last decision that finally denied the claim, whether 
it was denied on a new and material basis or on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, the 
last final decision of record regarding whether the appellant 
may be recognized by VA as the surviving spouse of the 
veteran was in August 1971.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

A "surviving spouse" of a veteran who served during wartime 
may be eligible to receive VA death pension benefits.  38 
U.S.C.A. § 1541 (West 1991).  The law provides that a spouse 
is a person of the opposite sex who is a husband or wife.  38 
U.S.C.A. § 101(31) (West 1991); 38 C.F.R. § 3.50(c) (2000).  
A wife is a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2000).  38 C.F.R. § 
3.50(a) (2000).  For VA benefits purposes, a marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j) (2000).  The appellant has the burden to 
establish her status as a claimant.  Sandoval v. Brown, 7 
Vet. App. 7, 9 (1994) citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).

Additionally, 38 U.S.C.A. § 101(3) (West 1991) states that 
the term "surviving spouse" means a person who was the spouse 
of a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  

In cases, where there is remarriage of a surviving spouse, 
the surviving spouse may again be eligible for VA benefits 
may be reinstated if: 1) the remarriage (i) was void, or (ii) 
has been annulled by a court having basic authority to render 
annulment decrees, unless it is determined by VA that the 
annulment was obtained through fraud by either party or by 
collusion; or 2) on or after January 1, 1971, remarriage of a 
surviving spouse terminated prior to November 1, 1990, or 
terminated by legal proceedings commenced prior to November 
1, 1990, by an individual who, but for the remarriage, would 
be considered the surviving spouse if that remarriage (i) was 
terminated by death, or (ii) was dissolved by a court with 
basic authority to render divorce decrees unless VA 
determines that the divorce was secured through fraud by the 
surviving spouse or by collusion.  38 C.F.R. § 3.55 (2000).

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) have set 
forth a two-part test to determine whether a spouse can be 
deemed to have continuously cohabited with a veteran even if 
a separation has occurred.  Gregory v. Brown, 5 Vet. App. 108 
(1993).  First, the spouse must be free of fault in the 
initial separation.  Second, the separation must have been 
procured by the veteran or due to his misconduct.  The Court 
found that the "without fault" requirement of the law was not 
a continuing one.  Rather, although acts subsequent to the 
separation may in certain cases be relevant evidence, the 
finding of fault or without fault is to be determined on the 
basis of an analysis of the conduct at the time of 
separation.  

In this case, the evidence added to the record since the RO's 
August 1971 Administrative Decision consists of a copy of a 
divorce decree of the appellant and her second husband whom 
she married in May 1978 and divorced in October 1980; a 
letter from the appellant's sister; and a letter from a 
friend of the appellant.  The appellant's sister indicated 
that, in the 1950's, the appellant came to stay with her 
after being physically abused by the veteran.  In addition, 
she indicated that she witnessed the veteran being violent.  
The appellant's friend indicated that when she was 15 years 
old, she remembered that the veteran physically attacked the 
appellant and broke her jaw.  The friend indicated that the 
appellant had her jaw wired shut.  She also indicated that 
the veteran physically abused the appellant on many occasions 
until she fled to live with her sister.  The friend opined 
that the appellant had no alternative, but to flee the 
veteran to escape his abuse.   

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, and in light of the Gregory 
case, the veteran has submitted new and material evidence.  
This evidence is not only new, but is also material because 
it shows that the appellant was not at fault in the initial 
separation from the veteran.  Thus, this evidence is relevant 
and probative to the issue at hand and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2000).

In conclusion, the Board finds that the evidence submitted 
since the RO's August 1971 Administrative Decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim and, thus, new and material 
evidence has been submitted to reopen the prior final 
decision.  

Therefore, the claim must be considered on the merits.  The 
Board notes that it is not entirely clear whether the RO 
recently considered this claim on the merits, although the 
appellant was provided relevant law and regulations on the 
merits of the claim.  The Court has stated that when the 
Board addresses in its decision a question that was not 
addressed by the RO, the Board must considered whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument.  If not, it must be 
considered if the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
the Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In the instant 
case there is no indication in the record, including in 
submissions of the veteran and his representative, that there 
is any outstanding evidence that should be obtained prior to 
appellate review.  It appears that all necessary evidence for 
a fair adjudication is already of record.  

However, as set forth below, the Board is granting the 
appellant's claim; as such, the appellant is not prejudiced 
by the Board's considering the issue of whether the appellant 
may be recognized as the veteran's surviving spouse for 
purposes of entitlement to VA death benefits on the merits 
prior to any such consideration by the RO.  Likewise, there 
is no reason for further notify the appellant or develop the 
claim per the Veterans Claims Assistance Act of 2000,

In sum, the record shows that the appellant and the veteran 
were married in August 1949.  Although divorce proceedings 
were started, they were never finalized.  Thus, the appellant 
is the legal widow of the veteran.

The appellant and the veteran did not live together as man 
and wife continuously from the date of marriage to the date 
of the veteran's death which occurred many, many years after 
their marriage.  However, the record shows that the appellant 
was free of fault in the initial separation.  The Board 
recognizes that the RO originally denied the appellant's 
claim as she was not free from fault as to the separation and 
continuous cohabitation was not shown.  When the appellant's 
claim was denied many years ago, the Court was not 
established and had not addressed the matters which were 
eventually addressed in the Gregory case.  In particular, 
there was no guidance regarding whether the requirement that 
the appellant be free of fault in the initial separation was 
a continuing requirement.  As noted, in Gregory, the Court 
determined that the "without fault" requirement of the law 
was not a continuing one and that while acts subsequent to 
the separation may in certain cases be relevant evidence, the 
finding of fault or without fault is to be determined on the 
basis of an analysis of the conduct at the time of 
separation.  In this case, the record clearly establishes 
that the veteran was a violent and mentally disturbed man.  
The appellant's sister and friend have verified that the 
veteran was violent toward the appellant and did at one time 
break her jaw.  The evidence of record dated in and around 
1950 shows that the veteran physically abused the appellant 
and broke her jaw.  After that occurrence, she left him and 
the separation commenced.  Thus, the Board finds that the 
appellant was free from fault in the initial separation.  
Although she went on to have children by other men, this was 
well after the separation occurred.  Thus, that fact has no 
bearing on the initial separation.  In addition, the veteran 
continued to be a very disturbed person.  Accordingly, her 
personal conduct after the separation is not pertinent here.  

Second, Gregory requires that the separation must have been 
procured by the veteran or due to his misconduct.  In this 
case, the appellant initiated the separation (which the 
veteran always claimed), but, as noted, she did so due to the 
veteran's misconduct.  

The Board also notes that in 1978, the appellant remarried, 
but she was legally divorced prior to November 1, 1990.  
Thus, she is still entitled to establish eligibility for VA 
benefits as the surviving spouse of the veteran.  38 C.F.R. 
§ 3.55 (2000).

In light of the foregoing, the Board concludes that the 
appellant is the surviving spouse of the veteran for the 
purpose of VA benefits.  38 U.S.C.A. §§ 101(1), (31), 1541 
(West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.55 (2000).


ORDER

The appellant is the surviving spouse of the veteran for the 
purpose of VA benefits.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

